DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 objected to because of the following informalities:  
As claim 13, “the previous circuit stage, the previous circuit stage” must be changed to – the previous circuit stage  --.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 13-15, 18-19 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig [US 6507592] in view of Saito [US 2001/0047425].
As claim 1, Hurvig discloses a network device, comprising: a network interface configured to transmit packets via a network link [Fig 1, Ref 35 for transmitting packets via link 35]; timestamp circuitry configured to modify a packet that is to be transmitted by the network interface circuitry by embedding a future timestamp in the packet to generate a timestamped packet, the future timestamp corresponding to a transmit time at which the timestamped packet is to be transmitted by the network interface, the transmit time occurring after the timestamp circuitry embeds the future timestamp in the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal 
As claim 2, Hurvig discloses one or more circuitry stages includes the previous circuit stage configured to process the timestamp packet, the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry; wherein the timestamp circuitry is configured to embed in the packet a future timestamp that corresponds to a transmit time that is equal to or exceeds a sum of i) a time at which the future timestamp is embedded in the packet and ii) an assumed maximum processing time of the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 60 is a stage between Ref 10 and 30 wherein Ref 10 for inserting departure time into packet before placing into Ref 60 wherein departure time includes a maximum delay time from Ref 10 and 30; Col 4:1-40, 5:57-6:18, Col. 7:50-8-8, Col. 9:9-44, Col. 10:26-53]. 
As claim 5, Hurvig discloses the timestamp circuitry is configured to generate timing information, separate from the future timestamp in the timestamped packet, that indicates the transmit time [Fig 1, Ref 20 for generating a transmit time which is different from a timestamp of packet]; and the time gating circuitry configured to receive the timing information [Fig 1, Ref 30 for receiving a transmit time]. 
As claim 6, Hurvig discloses one or more circuitry stages includes a previous stage disposed between the timestamp circuitry and the time gating circuitry, the one or more circuitry stages configured to: process the timestamp packet, receive the timing information from the timestamp circuitry, and provide the timing information to the time 
As claim 8, Hurvig discloses the timestamp circuitry is configured to provide timing information to the time gating circuitry so that the timing information bypasses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry [Fig 1, Ref 20 for providing transmit time to Ref 30 by bypassing Ref 60]. 
As claim 13, Hurvig discloses the previous circuitry stage configured to process contents of the timestamped packet prior to the time gating circuitry receiving the contents of the timestamped packet [Fig 1, Ref 60 is memory for processing the contents of packet by provide a space to store the content of packet].  However, Hurvig fail to discloses the pause signal generator circuit configure to generate a pause signal that causes the previous circuitry stage to pause sending packet data to the time gating circuitry, the pause signal generator circuit configured to generate the pause signal in response to determining that the current time has not reached the transmit time [Ref 13 of Fig 3 from a previous circuit Ref 12 of Fig 3 has an inhibit circuit to send inhibit signal to prevent a previous circuit to send packet to it]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for determining if transmit time of a packet is not excess a current time, then generating inhibiting signal to prevent the previous circuit to forward the packet as disclosed by Saito into the teaching of Hurvig.  The motivation would have been to improve throughput of the system.

As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 5. 
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 6. 
As claim 25, the claim is rejected based on the same reasoning as presented in the rejection of claim 13. 
Claims 3-4 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Saito as applied to claims 1 and 14 above, and further in view of Weis [US 2006/0184797].
As claim 3, Hurvig and Saito fail to discloses what Weis discloses the one or more circuitry stages configured to process the timestamped packet between the timestamp circuitry and the time gating circuitry comprises: authentication information generation circuitry that is configured to generate authentication information using contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3 discloses a timestamp was calculated and inserted into packet then generating authentication information with timestamp and contents of packet and inserted into authentication field]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for generating 
As claim 4, Weis discloses authentication information generation circuitry is further configured to embed the authentication information in the timestamped packet [Fig 3, Ref 304]. 
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
Claims 7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Saito as applied to claims 1 and 14 above, and further in view of Dekoos [US 9929928].
As claim 7, Hurvig fails to disclose what Dekoos discloses the one or more circuitry stages disposed between the timestamp circuitry and the time gating circuitry comprises: encryption circuitry that is configured to encrypt contents of the timestamped packet, including the timestamp embedded in the timestamped packet [Fig 3, Ref 318 for encrypting the packet with timestamp which inserting in the Ref 310]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for encrypting data as disclosed by Dekoos into the teaching of Hurvig and Saito.  The motivation would have been to prevent data theft.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Claims 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Saito as applied to claims 1 and 14 above, and further in view of Patiejunas [US 2005/0091024].
	As claim 9, Hurvig discloses the timestamp circuitry is configured to append the timing information to the timestamped packet [Col. 5:57-6:18].  However, Hurvig and Saito fails to disclose what Patiejunas discloses the time gating circuitry is configured to remove the timing information appended to the timestamped packet prior to releasing the timestamped packet to the network interface [Par. 0068 discloses time information is deleted from packet before sending out to network]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for removing the time information from a packet before sending it to network as disclosed by Patiejunas into the teaching of Hurvig and Saito.  The motivation would have been to improve throughput of network link.
As claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 9. 
Claims 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurvig and Saito as applied to claims 1 and 14 above, and further in view of Curran-Gray [US 2006/0256720].
As claim 10, Hurvig and Saito fail to disclose what Curran-Gray discloses the timestamp circuitry includes an adder circuit configured to generate the future timestamp at least by adding a time offset to a time indicated by the clock circuit [Fig 6, Ref Packet timestamp includes adder for adding the delay with current time]. 

As claim 11, Curran-Gray discloses wherein the time gating circuitry includes a comparator circuit configured to i) compare the current time to the transmit time [Fig 6, Packet delay includes Ref 611 for comparing timestamp with current time], and ii) generate a control signal that indicates when the current time has reached the transmit time [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 12, Curran-Gray discloses  the time gating circuitry further includes a gate circuit that is configured to i) receive the control signal, and ii) selectively release the timestamped packet to the network interface based on the control signal [Fig 6, Packet delay includes Ref 611 for generating a signal to allow Ref 604 to receiving the packet for transmitting to the network when timestamp and current time is equal]. 
As claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 10. 
As claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 11. 
As claim 24, the claim is rejected based on the same reasoning as presented in the rejection of claim 12. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamoto [US 2001/0008530] discloses a method and system for shaper and scheduler.
Healy [US 8121116] discloses holding packet based on comparing current time and transmitting time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414